Title: To Thomas Jefferson from Josiah Meigs, 3 May 1821
From: Meigs, Josiah
To: Jefferson, Thomas


Sir,
General Land-Office,
Washington City, May 3, 1821
You will receive, with this, a tin case inclosing a Geometric Exemplification of Temperature, Winds, and Weather, in this City for 1820. The graphic part is by Robert King, Draughtsman in this Office.Anderson—Humboldt &c. have given us specimens of Geometric pictures. To you, no Explanation is necessary. I pray you to accept my gift as a proof, however trifling, of the sincerity of my esteem, and the truth of my respect.Josiah Meigs